
	

113 S550 IS: Small Business Investment Company Modernization Act of 2013
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 550
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Risch introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Investment Act
		  of 1958 to provide for increased limitations on leverage for multiple licenses
		  under common control, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Investment Company
			 Modernization Act of 2013.
		2.In
			 generalSection 303(b)(2)(B)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(B)) is
			 amended by striking $225,000,000 and inserting
			 $350,000,000.
		
